9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darrell Leo MCCULLOUGH, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-1151.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 17, 1993.Filed:  October 20, 1993.

Before MAGILL and HANSEN, Circuit Judges, and HAMILTON,* District Judge.
PER CURIAM.


1
Darrell Leo McCullough appeals the district court's1 judgment affirming the Secretary of Health and Human Services' decision denying disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. Secs. 401-433, and Supplemental Security Income benefits under Title XVI of the Act, 42 U.S.C. Secs. 1381-1383.  After a careful review of the record, the briefs, and the well-reasoned opinion of the district court, we find that the Secretary's decision was supported by substantial evidence on the record as a whole.  An opinion would have no precedential value.


2
Accordingly, the judgment of the district court is affirmed without opinion.  See 8th Cir.  R. 47B.



*
 *THE HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska